Citation Nr: 0325950	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  94-30 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected residuals of a laceration 
of the left anterior forehead.  

2.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected residuals of a cyst of the 
back, status post excision.  

3.  The propriety of the initial noncompensable evaluation 
assigned for service-connected allergic rhinitis.  

4.  The propriety of the initial noncompensable evaluation 
assigned for a service-connected left shoulder bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to December 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1994 rating decision of the RO.  

In a decision promulgated in September 2000, the Board denied 
the claims for initial compensable evaluations for service-
connected residuals of a laceration of the left anterior 
forehead and service-connected residuals of a cyst of the 
back, status post excision.  

Thereafter, the veteran appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court).  

In December 2002, the Court vacated the Board's decision and 
remanded the case to the Board.  




REMAND

The Court, in the December 2002 decision, determined that the 
Board failed to discuss medical evidence indicating that the 
veteran's scars were dyesthetic to the touch, and remanded 
this matter for further adjudication.  

The Board points out that both the service-connected 
residuals of a laceration of the left anterior forehead and 
residuals of a cyst of the back, status post excision (the 
aforementioned scars) are and have been evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(for scars).  

In this regard, the Board points out that, during the course 
of this appeal, by regulatory amendment, effective on August 
30, 2002, changes were made to the schedular criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The General Counsel of VA has held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

The most recent dermatology examination took place in 1999, 
and the Board is of the opinion that an updated examination 
should be accomplished prior to further appellate review, 
particularly in light of the change in regulation cited 
hereinabove.  

In September 2000, the Board had also remanded claims for 
initial compensable evaluations for service-connected 
allergic rhinitis and left shoulder bursitis.  Among other 
things, the Board requested the accomplishment of appropriate 
VA examinations in order to properly evaluate the severity of 
each disability.  A review of the claims folder indicates 
that the veteran failed to appear for subsequently scheduled 
examinations.  

Given that the other two claims in appellate status are being 
remanded herein, the Board is of the opinion that another 
attempt to accomplish these examinations should be made.  

Finally, upon a review of the record, the Board also notes 
that the veteran has not been fully advised of the Veterans 
Claims Assistance Act of 2000 (or "VCAA").  This 
legislation, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West 2002).  

The VCAA also provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to notify the veteran (and his 
representative) of the VCAA and ensure 
that all notification and development 
action required by the VCAA has been 
completed.  Specifically, the RO then 
should issue a letter providing the 
veteran with the notice required under 
38 U.S.C.A. § 5103 and informing him that 
the requested information and evidence 
must be received in the appropriate 
period of time; and, the RO should 
undertake any additional development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  

2.  The veteran should be afforded an 
additional VA dermatology examination in 
order to determine the nature and 
severity of his service-connected 
residuals of a laceration of the left 
anterior forehead and service-connected 
residuals of a cyst of the back, status 
post excision.  The claims folder should 
be provided to the examiner for review.  
All necessary studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should indicate the length, 
width, and location of all scars, and 
specifically indicate whether any scar is 
tender and painful on objective 
demonstration.  

With respect to the forehead scar, the 
examiner should, among other things, 
indicate whether the veteran has slight 
or moderate disfigurement; indicate 
whether the veteran experiences visible 
or palpable tissue loss or the gross 
distortion or asymmetry of any features; 
indicate whether the surface contour of 
any scar is elevated or depressed on 
palpation, or whether any scar is 
adherent to the underlying tissue; and, 
indicate the extent of any hypo- or 
hyper- pigmentation, abnormal skin 
texture (irregular, atrophic, shiny, 
scaly, etc.), underlying soft tissue 
loss, and indurated and inflexible skin.  

3.  The veteran should then be afforded a 
VA examination to determine the current 
nature, extent and manifestations of his 
service-connected allergic rhinitis.  All 
indicated x-ray studies and laboratory 
tests should be completed.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, must 
be made available to the examiner for 
review prior to the examination.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left shoulder disability.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed, X-ray 
findings of arthritis must be noted, and 
the examination must include complete 
range of motion testing for the left 
shoulder.  The examiner should also 
specifically comment as to whether the 
veteran's service-connected left shoulder 
disability is productive of limitation of 
motion of the arm.  In addition, the 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement related to the disability.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also describe the degree of any 
additional range of motion lost due to 
pain on use or during flare-ups.  

5.  After providing the veteran with the 
appropriate time to submit additional 
evidence - see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003)) - the RO 
should review all of the evidence of 
record, including all new evidence, and 
readjudicate the above listed claims on 
appeal.  If any of the desired benefits 
are not granted, an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative.  They should also be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




